                 Case 19-11938-LSS              Doc 229       Filed 12/02/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 7

UBIOME, INC.,1                                              Case No. 19-11938 (LSS)

                           Debtor.
                                                            Re: Docket No. 207

         ORDER EXTENDING DEADLINE TO ASSUME OR REJECT EXECUTORY
               CONTRACTS AND UNEXPIRED LEASES PURSUANT TO
                   SECTION 365(d)(1) OF BANKRUPTCY CODE

         Upon the motion (the “Motion”)2 of Alfred T. Giuliano, chapter 7 trustee (the “Trustee”)

to the estates of the above-captioned debtors (the “Debtors”), for entry of an order, pursuant to

section 365(d)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

“Bankruptcy Code”), extending the deadline to assume or reject any executory contracts and

unexpired leases through and including February 10, 2020, as more fully set forth in the Motion;

and the Court having jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012, and the Court having the power to enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtor’s estate, its creditors, and other parties in interest; and this Court having

found that notice of and opportunity for a hearing on the Motion were appropriate; and this Court



1
  The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.
2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                 Case 19-11938-LSS            Doc 229       Filed 12/02/19    Page 2 of 2



having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED as set forth herein.

                 2.          The period under section 365 of the Bankruptcy Code for the Trustee to

assume or reject executory contracts or unexpired leases is extended through and including

February 10, 2020.

                 3.          Such extension is without prejudice to the Trustee’s rights to seek further

extensions of time pursuant to section 365(d)(1) of the Bankruptcy Code.

                 4.          The Trustee is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                 5.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




         Dated: December 2nd, 2019                         LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:226237.2 31271/001                             2
